                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Lannetta Danielle Farmer,

               Plaintiff,

     v.                                     Case No. 2:19-cv-2000

Commissioner of
Social Security,

               Defendant.

                               OPINION AND ORDER
     Plaintiff Lannetta Danielle Farmer brings this action under 42
U.S.C. §405(g) for review of the final decision of the Commissioner
of Social Security (“Commissioner”) denying her application for a
period    of    disability,    disability    insurance,    and   supplemental
security income benefits. In a decision rendered on March 4, 2019,
the administrative law judge (“ALJ”) found that plaintiff has
severe impairments consisting of sacroiliitis, pseudo-seizures,
degenerative       arthritis    of   the    spine,    conversion   disorder,1
bilateral knee arthritis, right wrist tendonitis, de Quervain’s
tenosynovitis,2 and obesity.           R 12.         The ALJ concluded that
plaintiff has the residual functional capacity (“RFC”) to perform
sedentary work, except:
     [S]he can stand and/or walk one hour at a time and three


     1
      Conversion disorder is a psychiatric condition in which
emotional distress and unconscious conflict are expressed through
physical symptoms. See Cruse v. Comm’r of Soc. Sec., 502 F.3d 532,
535 n. 2 (6th Cir. 2007).
     2
      De Quervain’s tenosynovitis is an inflammation of tendons on
the side of the wrist at the base of the thumb, which can be
brought on by a simple strain injury to the extensor pollicus
longus tendon. See Rivers v. Astrue, 901 F.Supp.2d 1317, 1323 n.
4 (S.D. Ala. 2012)(citation omitted).
     hours total in a workday, sit for two hours at a time and
     six hours total in a workday, frequently handle and
     finger, occasionally climb ramps and stairs, and
     occasionally stoop, kneel, crouch, and crawl, but never
     climb ladders, ropes, or scaffolds.      She must avoid
     workplace hazards such as unprotected heights and
     machinery. She must not engage in commercial driving.

R. 17.   The ALJ concluded that plaintiff is capable of performing
her past relevant work as a dispatcher and appointment clerk, and
that she retains the functional capacity to perform a significant
number of other jobs in the national economy.        R. 23-25.   The ALJ
found that plaintiff is not disabled.       R. 25.   This matter is now
before the court for consideration of plaintiff’s February 13,
2020, objections to the February 4, 2020, report and recommendation
of the magistrate judge which recommended that the decision of the
Commissioner be affirmed. The Commissioner has filed a response to
the objections.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations   to    which   objection    is   made.”    28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).          Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”            28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”        Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,

                                   2
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”).        “Substantial evidence exists when ‘a
reasonable mind could accept the evidence as adequate to support a
conclusion [and] ... presupposes that there is a zone of choice
within   which   the   decision-makers     can    go    either    way,   without
interference by the courts.’”         Blakley v. Comm’r of Soc. Sec., 581
F.3d 399, 406 (6th Cir. 2009)(internal citation omitted).                      A
reviewing court will affirm the Commissioner’s decision if it is
based on substantial evidence, even if substantial evidence would
also have supported the opposite conclusion. Gayheart v. Comm’r of
Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).                     However, “‘a
decision   of    the   Commissioner    will    not     be   upheld   where   the
[Commissioner] fails to follow its own regulations and where that
error prejudices a claimant on the merits or deprives the claimant
of a substantial right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d
647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478
F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
A. Consideration of Expert Opinions
1. Opinions of Dr. Veena Gaddam
      Plaintiff objects to the conclusion of the magistrate judge
that the ALJ provided good reasons for assigning little weight to
the opinions of plaintiff’s treating internist, Veena Gaddam, M.D.
On   December    20,   2016,   Dr.    Gaddam     completed    a   fibromyalgia
questionnaire and a rheumatoid arthritis impairment questionnaire.
R. 1485 and 1478.       On these check-box form questionnaires, Dr.
Gaddam stated that plaintiff had several severe restrictions,


                                       3
stating that plaintiff could stand for less than one hour per day,
could sit for one to three hours per day, would require near-
constant breaks to relieve pain, and could only occasionally use
her hands to grasp, turn, twist, or engage in fine manipulations.
Dr. Gaddam also completed a disability impairment questionnaire on
October   22,   2018,   see   R.   4335,   on   which   she    indicated   that
plaintiff had numerous restrictions and must elevate both of her
legs to chest level or higher while sitting.
     Treating-source opinions must be given “controlling weight”
if: (1) the opinion “is well-supported by medically acceptable
clinical and laboratory diagnostic techniques”; and (2) the opinion
“is not inconsistent with the other substantial evidence in [the]
case record.”    See 20 C.F.R. §404.1527(c)(2); Soc. Sec. Rul. No.
96-2p, 1996 WL 374188 at *2-3 (Soc. Sec. Admin. July 2, 1996).              If
the opinion of the treating doctor does not meet these “controlling
weight” criteria, this does not mean that the opinion must be
rejected; rather, it “may still be entitled to deference and be
adopted by the adjudicator.”         Soc. Sec. Rul. No. 96-2p, 1996 WL
374188 at *1.    If the Commissioner does not give a treating-source
opinion controlling weight, then the opinion is weighed based on
factors such as the length, frequency, nature, and extent of the
treatment relationship, the treating source’s area of specialty,
and the degree to which the opinion is consistent with the record
as a whole and is supported by relevant evidence.                   20 C.F.R.
§404.1527(c)(2)-(6); Gayheart, 710 F.3d at 376.               However, the ALJ
is not required to address each of these factors in the written
decision.   Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222
(6th Cir. 2010); see also Friend v. Comm’r of Soc. Sec., 375 F.



                                      4
App’x 543, 551 (6th Cir. 2010)(a formulaic recitation of factors is
not required).
        The Commissioner is required to provide “good reasons” for
discounting     the    weight     given   to   a    treating-source   opinion.
§404.1527(c)(2).       These reasons must be “supported by the evidence
in the case record, and must be sufficiently specific to make clear
to any subsequent reviewers the weight the adjudicator gave to the
treating source’s medical opinion and the reasons for that weight.”
Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at *5; Rogers, 486 F.3d at
242.     However, an ALJ need not discuss every piece of evidence in
the record for his decision to stand, see Thacker v. Comm’r of Soc.
Sec., 99 F.App’x 661, 665 (6th Cir. 2004), and the failure to cite
specific evidence does not indicate that it was not considered, see
Simons v. Barnhart, 114 F. App’x 727, 733 (6th Cir. 2004).                     See
also Bayes v. Comm’r of Soc. Sec., 757 F. App’x 436, 445 (6th Cir.
2018)(ALJ was not required to address each check mark on form
completed by doctor). The ALJ may also accomplish the goals of the
“good     reasons”         requirement    by       indirectly    attacking     the
supportability        of    the   treating     physician’s      opinion   or   its
consistency with other evidence in the record.               Coldiron v. Comm’r
of Soc. Sec., 391 F. App’x 435,           439-41 (6th Cir. 2010); Nelson v.
Comm’r of Soc. Sec., 195 F. App’x 462, 470-72 (6th Cir. 2006).
        The magistrate judge found no error in the ALJ’s consideration
of Dr. Gaddam’s opinions, and the court agrees with the magistrate
judge’s analysis.          The ALJ gave little weight to the functional
assessments completed by Dr. Gaddam.               The ALJ noted:
        [P]hysical exams have generally documented substantially
        normal findings, and the claimant has been in no
        distress, only mild distress, or no acute distress on
        exams.   Indeed, September and December 2018 physical

                                          5
     exams from Dr. Gaddam’s practice revealed entirely normal
     findings, including a normal gait, power, strength, tone,
     and reflexes with no motor deficit or atrophy (Ex.
     43F/2,8). I note that Dr. Gaddam did not actually treat
     the claimant for lupus, and there is no objective basis
     to support Dr. Gaddam’s assessment of such marked and
     extreme limitations, including the assessment that the
     claimant is required to elevate her legs to chest height.

R. 22.     Elsewhere in his decision, the ALJ discussed plaintiff’s
treatment records at length, noting substantially normal findings
on physical exams with the exception of arthritic changes in the
sacroiliac joints, degenerative osteoarthritis of the knees, a
diagnosis of de Quervain’s tenosynovitis of the right wrist, and
infrequent findings of tenderness or pain.              R. 18-20.
     The magistrate judge observed that although plaintiff reported
joint pain localized to a single area on two occasions, Dr.
Gaddam’s    treatment    notes   give       no   indication   of    the   chronic
widespread pain described by Dr. Gaddam in the questionnaires.
Doc. 12, pp. 8-9.       The magistrate judge also correctly concluded
that the ALJ could assign little weight to an opinion from a
treating source when the physician provided no explanation for the
restrictions and cited no supporting objective medical evidence on
checkbox forms.    Doc. 12, pp. 8-9.             See Ellars v. Comm’r of Soc.
Sec., 647 F. App’x 563, 567 (6th Cir. 2016);              Price v. Comm’r of
Soc. Sec. Admin., 342 F. App’x 172, 176 (6th Cir. 2009); Walters v.
Comm’r of Soc. Sec., 127 F.3d 525, 530 (6th Cir. 1997).                   Although
the ALJ did not refer to the fact that Dr. Gaddam’s opinions were
expressed on checkbox forms, the magistrate judge did not engage in
impermissible     post-hoc       rationalization         in    making       these
observations.    Rather, the magistrate judge properly examined the
record evidence as a whole in deciding whether the ALJ’s evaluation


                                        6
of Dr. Gaddam’s opinions was based on substantial evidence.                      It is
the function of the magistrate judge and this court to review the
record     to       determine    whether   the   Commissioner’s       decision     is
supported by substantial evidence. Ealy, 594 F.3d at 512; see also
Eston    v.     Comm’r    of    Soc.   Sec.,   245    F.3d   528,   535   (6th   Cir.
2001)(review of the Commissioner’s findings must be based on the
record as a whole).            The magistrate judge correctly concluded that
the ALJ did not violate the treating physician rule or otherwise
err in his consideration and weighing of Dr. Gaddam’s opinions.
2. Opinion of Jonathan Nusbaum, M.D.
        Dr. Jonathan Nusbaum, an expert certified in general surgery,
reviewed plaintiff’s medical records at the request of the ALJ and
testified at the evidentiary hearing.                 Because Dr. Nusbaum was a
consultant, the ALJ was not obligated to give “good reasons” for
the weight assigned to his opinion.              Ealy, 594 F.3d at 514; Smith
v. Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007). The ALJ
generally gave significant weight to Dr. Nusbaum’s assessments, but
rejected his recommendation to limit plaintiff to using her hands
for fine manipulation to less than fifty percent of the workday.
Plaintiff objects to that determination.
        The ALJ found that the examinations in the record, which
documented “generally substantially normal findings,” did not
support       Dr.    Nusbaum’s     suggestion    of    the   limitation    of    fine
manipulation less that fifty percent of the workday, because “upper
extremity findings were generally normal and support that the
claimant could frequently handle and finger.” R. 21. The ALJ also
commented:
        It should be noted that “frequent” as defined under the
        relevant regulations means the ability to perform a task

                                           7
       between one third and two thirds of a workday.
       Therefore, Dr. Nusbaum’s testimony could be construed as
       consistent with the ability to frequently handle and
       finger.

R. 21, footnote 1.   For example, the ALJ noted that in March, 2017,
plaintiff was reported as having normal hand grip strength and no
sensory deficits.     R. 19.      The ALJ took the records indicating
tendonitis, de Quervain’s syndrome, and plaintiff’s report of
tremor into account in limiting plaintiff to handling and fingering
no more than frequently.     R. 20.
       The magistrate judge found no error in the ALJ’s consideration
and weighing of Dr. Nusbaum’s opinion, and this court agrees with
that    determination.     After     considering   the   ALJ’s   comments
summarized above, the magistrate judge also correctly noted that
many   of   plaintiff’s   daily    activities   discussed   by   the   ALJ,
including cooking, folding clothes, washing dishes, and counting
change, require fine manipulation.        Doc. 12, p. 10.        Plaintiff
objects to this comment, noting that engaging in these activities
would not be the equivalent of handling and fingering for between
one third and two thirds of a workday.          However, the magistrate
judge was simply stating that these activities provided additional
support for the ALJ’s finding that plaintiff was capable of fine
manipulation; she did not rely on these activities as the sole
ground for her finding that the ALJ’s determination was supported
by sufficient evidence.     This objection is not well taken.
B. Evaluation of Plaintiff’s Testimony
       Plaintiff objects to the conclusion of the magistrate judge
that the ALJ properly evaluated plaintiff’s statements regarding
her symptoms. Consideration of a claimant’s subjective symptoms is
governed by SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016), which

                                      8
eliminated the use of the term “credibility” in order to “clarify
that subjective symptom evaluation is not an examination of an
individual’s character.”           SSR 16-3p, 2016 WL 1119029 at *1.      The
new ruling directs the ALJ to look at whether the claimant’s
statements about the intensity, persistence and limiting effects of
symptoms are consistent with the objective medical evidence and
other evidence of record.          Id., 2016 WL 1119029 at *7.   The ALJ can
also consider evidence showing that the claimant is not following
the prescribed treatment in weighing the claimant’s claims of
allegedly disabling symptoms.           SSR 16-3p, 2016 WL 1119029 at *8.
        The ALJ considered plaintiff’s testimony and concluded that
although her medically determinable impairments could reasonably be
expected to cause some of the alleged symptoms, “her statements
concerning the intensity, persistence and limiting effects of these
symptoms are not entirely consistent with the medical evidence and
other    evidence    in    the    record[.]   R.   18.   After   a   thorough
discussion of plaintiff’s treatment records, the ALJ concluded
that, except for intermittent, relatively infrequent findings of
tenderness and pain, the records “generally revealed substantially
normal findings[.]”        R. 18-19.    The ALJ stated that plaintiff “has
often reported symptoms with little in the way of objective
findings.”        R. 20.         The ALJ acknowledged diagnostic imaging
evidence of sacroiliitis and knee osteoarthritis and a diagnosis of
de Quervain’s tenosynovitis/right wrist tendonitis, but he took
those conditions into account in fashioning her RFC.             R. 19-20.
The ALJ noted plaintiff’s noncompliance with physical therapy in
2016.    R. 18.     In addition, as the magistrate judge observed, Dr.
Gaddam stated on the October 22, 2018, disability impairment
questionnaire that she had not seen plaintiff for one-and-a-half

                                         9
years, when plaintiff should have been seen every three months. R.
4335.
        The ALJ observed that the “record documents generally only
conservative, non-invasive treatment.”             R. 22.   See Lester v.
Social Sec. Admin., 596 F. App’x 387, 389 (6th Cir. 2015)(ALJ
properly considered conservative treatment in concluding that
claimant was not suffering from disabling impairments).           Plaintiff
argues    that   her   alleged   conditions   of    lupus   and   rheumatoid
arthritis are autoimmune in nature and that they do not call for
surgery.    She further alleges that the ALJ should have considered
that the symptoms of lupus, rheumatoid arthritis and fibromyalgia
can increase and decrease in severity over time.
        The ALJ did not find that lupus, rheumatoid arthritis and
fibromyalgia were serious impairments in this case, and plaintiff
has not raised this as error.        The ALJ noted that Dr. Gaddam did
not actually treat plaintiff for lupus, and he gave significant
weight to the opinion of Dr. Nusbaum that plaintiff’s serologist
studies did not support a diagnosis of lupus.           R. 21-22, 59. The
ALJ observed that there was no evidence of active autoimmune
disease in February of 2017.       R. 19.     Dr. Nusbaum also testified
that there was no clear-cut diagnosis of rheumatoid arthritis in
plaintiff’s case.      R. 62.
        Plaintiff relies on the treatment notes and opinions of Dr.
Gaddam.     However, as the magistrate judge observed, Dr. Gaddam’s
notes do not support plaintiff’s subjective complains of pain.
Doc. 12, pp. 8-9.       Although Dr. Gaddam completed a fibromyalgia
questionnaire and noted on the rheumatoid arthritis questionnaire
dated December 20, 2016, that plaintiff had joint pain in several
areas, her treatment notes from the same date do not list any

                                     10
diagnoses related to fibromyalgia, lupus or rheumatoid arthritis.
Those treatment notes indicated that plaintiff was experiencing no
joint pain, was in no acute distress, had a full range of motion,
had no tenderness, swelling or sensory deficit, and had normal
power, strength, tone and gait.       R. 1658-59.   As the magistrate
judge stated, although plaintiff reported left forefinger pain and
stiffness on January 30, 2017, and left knee pain in December 19,
2018, Dr. Gaddam’s treatment notes do not support the chronic,
widespread pain described in the questionnaires. Doc. 12, pp. 8-9.
The ALJ’s observation, R. 19, that the treatment records “generally
revealed substantially normal findings” except for intermittent,
relatively infrequent findings of tenderness or pain, with reports
that “claimant was in no distress, mild distress, or no acute
distress on exams,” is supported by substantial evidence.
     Plaintiff also argues that her treatment with medication
should not be considered conservative, as those medications carry
the risk of harmful side effects.     However, the ALJ stated,
     Medications have helped control or reduce her symptoms,
     and the record does not document significant, persistent
     medication side effects, though the above-identified RFC
     accommodates potential side effects from her medication
     in the form of environmental limitations.

R. 22.      The ALJ appropriately considered plaintiff’s claimed
symptoms.    The ALJ’s determination that the “location, duration,
frequency, and intensity of her alleged symptoms, as well as
precipitating and aggravating factors, are adequately addressed and
accommodated” in the RFC is supported by substantial evidence.
III. Conclusion
     For the reasons stated above, the court concludes that the ALJ
gave good reasons for the weight he assigned to Dr. Gaddam’s


                                 11
opinions, that he appropriately weighed the opinion of Dr. Nusbaum,
and that he properly evaluated plaintiff’s testimony concerning her
symptoms in formulating her RFC.    The ALJ’s non-disability finding
is supported by substantial evidence.      The court overrules the
plaintiff’s objections (Doc. 15), and adopts and affirms the
magistrate judge’s report and recommendation (Doc. 12).         The
decision of the Commissioner is affirmed, and the clerk is directed
to enter final judgment in this case.


Date: March 27, 2020               s/James L. Graham
                            James L. Graham
                            United States District Judge




                                   12
